The Court.
— The defendant was convicted of murder, and judgment of death passed against him. He was charged with having poisoned his wife by the use of phosphorus. The evidence against him is almost entirely circumstantial. The existence of the most important facts was established only by the opinion of experts, and their existence is disputed by experts apparently equally competent. The significance of the supposed facts as inculpatory circumstances was also matter of difference. The judgment of medical experts was also taken upon the question whether all the clinical symptoms and páthological conditions indicated death from phosphorus poisoning. Upon this there was also a wide difference of opinion. Some symptoms and conditions usually present in cases of phosphorus poisoning were wholly absent in this case, or at least were not proven to exist. There were indications which, in the opinion of some of the physicians, indicated that death might have resulted, and probably did result, from natural causes.
There was atrophy of the liver, which was greatly reduced in size. It was admitted that this might have been occasioned by disease, and there was a difference of opinion as to whether the condition was, or could have been, caused by phosphorus poisoning. There was no jaundice. There was an ulcer in the stomach. Whether this could have been occasioned by phosphorus poisoning was a matter of controversy. Clots of blood were found in the heart, and in the ovaries and Fallopian tubes.
There is evidence that the illness of the deceased was brought on by a miscarriage, purposely caused by her own act, and that she did not wish her husband to know anything about it. There was no evidence that the de*417fendant had procured or had in his possession any phosphorus.
We do not feel like saying, under these circumstances, that as matter of law the jury could not be satisfied beyond a reasonable doubt of the guilt of the defendant, but it is evident that the case was one of great difficulty, and required unusual circumspection, and the utmost coolness and impartiality in its consideration.
Now, when we remember that the crime with which the defendant is charged is one of an unusually revolting character, it is easy to believe that one unaccustomed to judicial investigations might easily be made to feel, upon finding a mere probability of guilt, much short of the certainty required to authorize a conviction, a strong desire for the punishment of the defendant.
In view of all these' circumstances, certain occurrences at the trial have a significance which in a" different kind of a case we should hesitate to attribute to them. Unfortunately, the judge allowed himself rather frequently to question the. witnesses, always in the interest of the prosecution, and often by putting questions which were leading and suggestive.. We think the jury would be sure to get the impression that the judge thought the defendant guilty. Still more objectionable1 was the conduct of the prosecuting attorney. It is true, the court properly interfered, rebuking the attorney, and instructing the jury to pay no attention to the statements. But the statements were-well calculated to influence the jury in a case of this character, and it is impossible for us to say that no injury resulted to' the defendant therefrom.
We think, upon a careful examination of this record, that the interests of justice require, a new trial before a judgment of this gravity should be carried into execution.
We do not see the necessity of passing Upon the other points made. The questions are not likely to recur upon the new trial.
Judgment reversed, and a new trial ordered.